Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated September 7, 2021, including arguments and amendments.

Examiner finds applicants’ arguments on pages 11 and 12 of their submission to be persuasive. To wit, Rungta does not adequately disclose the steps of “generating a dependencies list for the resource files based on the received usage data,” “generating a group of a plurality of the resource files based on co-occurrence levels of the resource files in the dependencies list and in the priorities list,” or “transmitting the group of the plurality of the resource files to a given device of the client devices for caching in a local cache pool at the given device.” For these reasons, the rejection of independent claims 1, 9, and 16 under 35 USC 102 is withdrawn.

An updated search of the prior art did not result in any references, taken alone or in combination, that adequately anticipate or render obvious the independent claims.

Claims 1, 9, and 16 are therefore allowed.

Claims 2 – 5, 7, 8, 10 – 15, and 17 – 20, depending from allowed base claims, are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167